Exhibit 10.4

 

Lunar Representative, LLC

c/o Shareholder Representative Services LLC

1614 15th Street, Suite 200

Denver, CO 80202

 

March 10, 2015

 

VIA FACSIMILE AND EMAIL

 

AMAG Pharmaceuticals, Inc.

1100 Winter Street

Waltham, MA 02451

Attention: General Counsel
Facsimile: (617) 499-3361

 

Re: Extension of time to respond to the Closing Statement pursuant to the Merger
Agreement (as defined below) and Change of Notice Provision

 

Ladies and Gentlemen:

 

Reference is made to (i) the Agreement and Plan of Merger, dated September 28,
2014, by and among Lumara Health, Inc. (the “Company”), Lunar Representative,
LLC, in its capacity as the Stockholders’ Representative (the “Stockholders’
Representative”), AMAG Pharmaceuticals, Inc., (“Buyer”), and Snowbird, Inc. (as
amended by that certain letter agreement dated November 12, 2014, among the
Company, the Stockholders’ Representative and Buyer, the “Merger Agreement”) and
(ii) that certain Closing Statement dated January 10, 2015, delivered by Buyer
pursuant to Section 2.14(a) of the Merger Agreement.  Capitalized terms used and
not defined herein shall have the meanings given to them in the Merger
Agreement.

 

Section 2.14(b) of the Merger Agreement specifies that the Stockholders’
Representative will have sixty (60) days after receiving the Closing Statement
(the “Initial Deadline”) to deliver written notice (a “Dispute Notice”) to Buyer
setting forth the items disputed by the Stockholders’ Representative with
respect to the Closing Statement.  Notwithstanding the foregoing or anything to
the contrary in the Merger Agreement, including anything to the contrary in
Section 2.14(b) of the Merger Agreement, the parties desire to extend the
Initial Deadline for the Stockholders’ Representative to prepare and deliver the
Dispute Notice to Buyer; and, accordingly, the parties hereby agree that the
Stockholders’ Representative shall be required to prepare and deliver the
Dispute Notice to Buyer prior to 11:59 p.m., New York City time, on Friday,
April 10, 2015 instead of the Initial Deadline.  This paragraph shall be deemed
to amend the Merger Agreement, including Section 2.14(b) of the Merger
Agreement.  Except as expressly amended hereby, the Merger Agreement shall
continue in full force and effect in accordance with the provisions thereof.

 

This letter also serves as Buyer’s designation in writing under Section 12.1 of
the Merger Agreement that copies of notices to Buyer and/or the Surviving
Corporation shall be given to Goodwin Procter LLP instead of Latham & Watkins
LLP as follows:

 

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, Massachusetts 02109

 

--------------------------------------------------------------------------------


 

Attention: Stuart M. Cable (scable@goodwinprocter.com)

Facsimile: (617) 321-4402

 

This letter embodies the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
and all prior and contemporaneous understandings, agreements, arrangements or
representations by or among the parties hereto, written or oral, which may
relate to the subject matter hereof in any way.  This letter will bind and inure
to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns.  This letter may be executed in any number of
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party and delivered (by facsimile or otherwise) to the other party, it being
understood that all parties need not sign the same counterpart. Any counterpart
or other signature hereupon delivered by facsimile shall be deemed for all
purposes as constituting good and valid execution and delivery of this letter by
such party.  This letter shall be governed by and construed in accordance with
the internal laws of the State of Delaware applicable to agreements made and to
be performed entirely within such state, without regard to the conflicts of law
principles of such State.  Except as set forth herein, the terms and provisions
of the Merger Agreement will remain in full force and effect and are hereby
ratified and confirmed. On or after the date of this letter, each reference in
the Merger Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import referring to the Merger Agreement shall mean and be a
reference to the Merger Agreement as amended by this letter and this letter
shall be deemed to be a part of the Merger Agreement.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

LUNAR REPRESENTATIVE, LLC

 

 

 

 

 

By:

/s/ Dave Ray

 

Name:

Dave Ray

 

Title:

Authorized Signatory

 

 

 

 

 

Acknowledged and agreed:

 

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Scott A. Holmes

 

Name:

Scott A. Holmes

 

Title:

SVP Finance and Treasurer

 

 

[Signature page to Letter Extending Delivery of Response to Closing Statement]

 

--------------------------------------------------------------------------------


 

CC: Via E-Mail

 

Latham & Watkins LLP

200 Clarendon Street

John Hancock Tower, 27th Floor

Boston, MA 02116

Attention: Johan Brigham (johan.brigham@lw.com) and Julie Scallen
(julie.scallen@lw.com)

Facsimile: (617) 948-6001

 

--------------------------------------------------------------------------------